Exhibit POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned persons hereby constitutes and appoints Donald Macleod, Lewis Chew, and Todd M. DuChene, and each of them singly, his true and lawful attorney-in-fact and in his name, place, and stead, and in any and all of his offices and capacities with National Semiconductor Corporation (the "Company"), to sign the Annual Report on Form 10-K for the Company's 2010 fiscal year, and any and all amendments to said Annual Report on Form 10-K, and generally to do and perform all things and acts necessary or advisable in connection therewith, and each of the undersigned hereby ratifies and confirms all that each of said attorneys-in-fact may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto executed this Power of Attorney as of the date set forth opposite his signature. SIGNATURE DATE \s\ William J. Amelio July 12, 2010 William J. Amelio \s\ Steven R. Appleton July 12, 2010 Steven R. Appleton \s\ Gary P. Arnold July 12, 2010 Gary P. Arnold \s\ Richard J. Danzig July 12, 2010 Richard J. Danzig \s\ John T. Dickson July 12, 2010 John T. Dickson \s\ Robert J. Frankenberg July 10, 2010 Robert J. Frankenberg \s\Donald Macleod July 12, 2010 Donald Macleod \s\ Modesto A. Maidique July 13, 2010 Modesto A. Maidique \s\ Edward R. McCracken July 12, 2010 Edward R. McCracken \s\ Roderick C. McGeary July 12, 2010 Roderick C. McGeary \s\ William E. Mitchell July 12, 2010 William E. Mitchell
